Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     DETAILED ACTION
	Applicant’s arguments are found persuasive and the previous rejections are withdrawn.  But, a search update had yielded Mori et al. (US 5,958,606) discussed below.
                                                          REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 5,958,808) in view of Tamura (US 6,846,761) and Mitra et al. (US 6,525,300), and further in view of Fechner et al. (US 8,828,897) and JP 5578322 (July 18, 2014).
Mori et al. teach a BaO-free low-dielectric-constant glass fiber in abstract and table 1 in which the dielectric-constants of 4.40 or less measured at frequency of 1 MHz (see col. 2, lines 18-25) are further taught.  Example 2 showing the dielectric-constants of 4.31 teaches the following.
1. 52.7 wt.% of SiO2.
2. 14.0 wt.% mol% of Al2O3.
3. 26 wt.% of B2O3.
4. 1.0 wt.% of CaO.
5. 3.0 wt.% of MgO.
6. 0.30 wt.% of Li2O + Na2O + K2O.
Mori et al. teach composite materials comprising the glass fiber and a plastic at col. 6, lines 6-14 meeting the instant claims 6 and 7.
The instant invention further recites 20.8-25.5 wt.% of B2O3, 2.1-4.5 wt.% of SrO and 0.1-2.5 wt.% of F2 and/or Cl2	over Mori et al.
Mori et al. further teach 20-30 wt.% of B2O3 in claim 1 and thus the recited 20.8-25.5 wt.% would have been obvious to one skilled in the art and see the following case laws.
 In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Tamura teaches employing 0.2-1 wt.% of the F2 which would act as a flux yielding decreased viscosity at col. 4, lines 28-36.
Tamura teaches employing up to 3 wt.% of the SrO for the low-dielectric-constant glass fiber at col. 4, lines 37-52 
Mitra et al. teach glass compositions comprising 0.5-3.5 wt.% the SrO at col. 7, line 64 and in Glass No. 1 of table 1 in which utilization 3 wt.% of the SrO is seen.  Mitra et al. teach that the SrO would support the viscosity lowering action at col. 7, lines 15-16.
Fechner et al. teach utilization of 0-5 wt.% the SrO which would increase the transformation temperature Tg of the glass at col. 7, lines 42-46.
JP teaches that the dielectric constant at 1 MHz would be same one at 10 GHz in table 1.  Thus, the dielectric-constants of 4.40 or less measured at frequency of 1 MHz of Mori et al. would be expected to be same when measured at 10 GHz recited in the instant claim 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize 0.2-1 wt.% of the F2 taught by Tamura and 2.1-3.0 wt.% of SrO taught by Tamura and Mitra et al. in the example 2 of Mori et al. since Tamura teaches an advantage (i.e. flux yielding decreased viscosity) of the F2 and since an advantage of employing a small amount of the SrO for the glass composition are well-known as taught by Mitra et al. and Fechner et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the recited values based on the formulae of claim 2-5, the above discussed modified glass composition of Mori et al. with Tamura, Mitra et al. and Fechner et al. would comprise very similar amounts of the components used in the instant examples of table 1 and thus it would be expected to meet the recited values.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Mori et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Note that the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 9, 2022                                               /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762